The appeal is from a decree sustaining a demurrer to the bill as amended. The sole assignment of error is the rendition of this decree, and the argument of counsel, in substance, is but a repetition of the assignment of error. This does not "reach the dignity of an insistence" thereon, and, under the uniform decisions of this court, the assignment must be considered as waived. Republic Iron  Steel Co. v. Quinton, 194 Ala. 126,69 So. 604; Ogburn-Griffin Gro. Co. v. Orient Ins. Co., 188 Ala. 218,66 So. 434; Stover v. Hill, 208 Ala. 575, 94 So. 826; Cairnes v. Hillman Drug Co., 214 Ala. 545, 108 So. 362; Ill. Cent. R. R. Co. v. Posey, 212 Ala. 10, 101 So. 644; Supreme Court Rule No. 10 (Code 1923, vol. 4, p. 882).
There appears a statement that additional brief will be filed, but no such brief has reached us. We may add, however, that under our authorities additional brief could have no retroactive effect and restore vitality to an assignment which had been waived on submission of the cause. See L.  N. R. R. Co. v. Holland, 173 Ala. 675, 55 So. 1001, wherein this question is fully discussed.
The decree is affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.